 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
      JENNIFER MEZICH AND WALTER                              Case No. C17-01800 RSM
 9    MEZICH, a married couple, individually and
      through the marital community composed                  STIPULATED MOTION AND
10    thereof,                                                ORDER FOR EXTENSION OF
                                                              PRETRIAL DEADLINES
11
                               Plaintiffs,
12            v.

13    UNITED STATES OF AMERICA,

14                             Defendant.

15
                                             JOINT STIPULATION
16
            The parties here by jointly STIPULATE AND AGREE to extend the following pretrial
17
     deadlines as set forth in the Court’s April 20, 2018, Order Setting Trial Date (Dkt. No. 21), as set
18
     forth below.
19

20                  Deadline                    Old Deadline                     New Deadline

21            Expert Witness                    January 9, 2019                February 11, 2019
            Disclosure Deadline
22

23
            The purpose for the extension is to allow the parties to conduct further discovery as
24
     necessary in preparation for its expert witness disclosures.
25
       STIPULATED MOTION AND ORDER FOR EXTENSION OF PRETRIAL                    UNITED STATES ATTORNEY
                                                                                  700 Stewart Street, Suite 5220
       DEADLINES                                                                 Seattle, Washington 98101-1271
       -1                                                                                  206-553-7970
         SO STIPULATED.
 1
         Dated this 19th day of December, 2018.
 2
                                     /s/ Anthony A. Russo
 3                                   Anthony A. Russo, WSBA No. 6272
                                     Russo & Graham
 4                                   2033 6th Avenue, Suite 988
                                     Seattle, WA 98121
 5                                   Phone: (206) 448-5905
                                     tony@russograham.com
 6

 7                                   /s/ Kevin P. Sullivan
                                     Kevin P. Sullivan, WSBA No. 11987
 8                                   The Sullivan Law Firm
                                     701 Fifth Avenue, Suite 4600
 9                                   Seattle, WA 98104
                                     Phone: (206) 903-0504
10                                   k.sullivan@sullivanlawfirm.org
11                                   Attorneys for Plaintiffs

12       SO STIPULATED.

13       Dated this 19th day of December, 2018.

14
                                     ANNETTE L. HAYES
                                     United States Attorney
15
                                     s/ Whitney Passmore
16                                   WHITNEY PASSMORE, Fla. No. 91922
17                                    s/ Katie D. Fairchild
                                     KATIE D. FAIRCHILD, WSBA No. 47712
18                                   Assistant United States Attorneys
                                     United States Attorney’s Office
19                                   700 Stewart Street, Suite 5220
                                     Seattle, Washington 98101-1271
20
                                     Phone: 206-553-7970
                                     Fax: 206-553-4067
                                     Email: Whitney.Passmore@usdoj.gov
21                                   Email: Katie.fairchild@usdoj.gov
22                                   Attorneys for Defendant United States
23

24

25
     STIPULATED MOTION AND ORDER FOR EXTENSION OF PRETRIAL             UNITED STATES ATTORNEY
                                                                         700 Stewart Street, Suite 5220
     DEADLINES                                                          Seattle, Washington 98101-1271
     -2                                                                           206-553-7970
                                          ORDER
 1

 2       IT IS SO ORDERED this 4th day of January 2019.

 3

 4
                                          A
                                          RICARDO S. MARTINEZ
                                          CHIEF UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     STIPULATED MOTION AND ORDER FOR EXTENSION OF PRETRIAL    UNITED STATES ATTORNEY
                                                                700 Stewart Street, Suite 5220
     DEADLINES                                                 Seattle, Washington 98101-1271
     -3                                                                  206-553-7970
